Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 1 of 15 PageID #:276616




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

IN RE BROILER CHICKEN ANTITRUST
                                                     Case No.: 1:16-cv-08637
LITIGATION
                                                     Hon. Thomas M. Durkin
This Document Relates To:
                                                     Magistrate Judge Jeffrey T. Gilbert
All Actions




     STIPULATION REGARDING DIRECT ACTION PLAINTIFF DEPOSITIONS

       The parties in the above-captioned actions, through their respective counsel of record,

stipulate to the following regarding Direct Action Plaintiff Depositions, subject to the Court’s

approval.

       Having met and conferred, End-User Consumer Plaintiffs (EUCPs) and Commercial

Indirect Purchaser Plaintiffs (CIIPPs) (collectively, “IPPs”), Direct Purchaser Plaintiffs,

Defendants, and Direct Action Plaintiffs (“DAPs”) agree and stipulate as follows:

       1. At any future depositions of DAPs noticed by Defendants, IPPs shall be entitled to

            examine any DAP witnesses without cross-noticing or issuing a subpoena, subject to

            the following limitations:

       2. IPPs collectively shall be limited to 15 minutes of examination.

       3. The IPP examination shall be limited to matters within the scope of the Defendant

            examination and limited to issues germane to the IPP cases.

       4. To the extent to which Defendants seek to examine the witness further after the IPP

            examination, the Defendants must use time remaining within the 7 hours permitted

            under the Rules and Deposition Protocol (or any different amount of examination time

            agreed between counsel for the witness and Defendants or ordered by the Court). The

                                                1
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 2 of 15 PageID #:276617




            further examination by Defendants shall be limited to matters within the scope of the

            IPP examination, and/or of any examination conducted by another party.

       5. IPPs agree not to seek to reopen any depositions that occurred before the date this

            stipulation is entered by the Court.

       6. This Stipulation governs only the limited subject matter it addresses, and no party

            forfeits or waives any right or arguments with respect to any other issue in these cases.

       7. This Stipulation does not alter or displace any prior agreements between any DAP and

            EUCPs or CIIPPs.

       8. Nothing in this stipulation alters or otherwise affects the terms governing depositions

            as set forth in Court’s prior orders, including the Deposition Protocol Order (Dkt. 995),

            the Order and Stipulation Concerning Remote Deposition Protocol (Dkt. 3729), or the

            Court’s August 28, 2018 Order (Dkt. 1155).

       A proposed order outlining this agreement is being submitted to the Court for review and

approval.




                                                   2
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 3 of 15 PageID #:276618




DATED: December 16, 2020
                                            Kenneth A. Wexler
s/ Joshua J. Rissman                        Edward A. Wallace
Daniel E. Gustafson                         Melinda J. Morales
Daniel C. Hedlund                           WEXLER WALLACE LLP
Michelle J. Looby                           55W.Monroe Street, Suite 3300
Joshua J. Rissman                           Chicago, IL 60603
Brittany N. Resch                           T: (312) 346-2222
GUSTAFSON GLUEK PLLC                        kaw@wexlerwallace.com
220 South Sixth Street, #2600               eaw@wexlerwallace.com
Minneapolis, MN 55402                       mjm@wexlerwallace.com
T: (612)333-8844
dgustafson@gustafsongluek.com               Commercial and Institutional Indirect
dhedlund@gustafsongluek.com                 Purchaser Plaintiffs Liaison Counsel
mlooby@gustafsongluek.com
jrissman@gustafsongluek.com                 Dated: December 16, 2020
bresch@gustafsongluek.com
                                            s/ Shana E. Scarlett
Joseph W. Cotchett                          Shana E. Scarlett
Adam Zapala                                 HAGENS BERMAN SOBOL SHAPIRO LLP
Tamarah Prevost                             715 Hearst Avenue, Suite 202
COTCHETT, PITRE & MCCARTHY, LLP             Berkeley, California 94710
840 Malcolm Road, Suite 200                 Telephone: (510) 725-3000
Burlingame, CA 94010                        Facsimile: (510) 725-3001
T: (650) 697-6000                           shanas@hbsslaw.com
jcotchett@cpmlegal.com
azapala@cpmlegal.com                        Steve W. Berman
tprevost@cpmlegal.com                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                            1918 8th Avenue, Suite 3300
Commercial and Institutional Indirect       Seattle, Washington 98101
Purchaser Plaintiffs Interim Co-Lead        (206) 623-7292
Counsel                                     steve@hbsslaw.com

                                            Lead Counsel for the End-User Consumer
                                            Class




                                        3
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 4 of 15 PageID #:276619




Dated: December 16, 2020
                                              Steven A. Hart (#6211008)
s/ Brian D. Clark                             Brian Eldridge (#6281336)
W. Joseph Bruckner                            John Marrese (#6306516)
Brian D. Clark                                Kyle Pozan (#6306761)
Simeon A. Morbey                              HART MCLAUGHLIN & ELDRIDGE,
LOCKRIDGE GRINDAL NAUEN P.L.L.P.              LLC
100 Washington Avenue South, Suite 2200       22 West Washington Street, Suite 1600
Minneapolis, MN 55401                         Chicago, IL 60602
T: (612) 339-6900                             T: (312) 955-0545
F: (612) 339-0981                             F: (312) 971-9243
wjbruckner@locklaw.com                        shart@hmelegal.com
bdclark@locklaw.com                           beldridge@hmelegal.com
samorbey@locklaw.com                          jmarrese@hmelegal.com
                                              kpozan@hmelegal.com
Bruce L. Simon
Neil Swartzberg                               Direct Purchaser Plaintiffs Interim Liaison
PEARSON, SIMON & WARSHAW, LLP                 Class Counsel
350 Sansome Street, Suite 680
San Francisco, CA 94104
T: (415) 433-9000
F: (415) 433-9008
bsimon@pswlaw.com
nswartzberg@pswlaw.com

Clifford H. Pearson
Daniel L. Warshaw
Michael H. Pearson
Bobby Pouya
PEARSON SIMON & WARSHAW, LLP
15165 Ventura Boulevard, Suite 400
Sherman Oaks, CA 92403
T: (818) 788-8300
F: (818) 788-8104
cpearson@pswlaw.com
dwarshaw@pswlaw.com
mpearson@pswlaw.com
bpouya@pswlaw.com

Direct Purchaser Plaintiffs Interim
Co-Lead Class Counsel




                                          4
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 5 of 15 PageID #:276620




Dated: December 16, 2020
/s/ Scott E. Gant______________
Scott E. Gant
BOIES SCHILLER FLEXNER LLP
1401 New York Avenue, NW
Washington, DC 20005
Telephone: (202) 237-2727
sgant@bsfllp.com

/s/Julie B. Porter______________
Julie B. Porter (#6243787)
SALVATORE PRESCOTT PORTER & PORTER LLP
1010 Davis Street
Evanston, IL 60201
Telephone: (312) 283-5711
porter@sppplaw.com

Co-Liaison Counsel for Direct Action Plaintiffs




                                              5
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 6 of 15 PageID #:276621




                               DEFENDANTS’ ATTORNEYS
Dated: December 16, 2020
WEIL GOTSHAL & MANGES LLP                       VENABLE LLP

By: /s/ Carrie C. Mahan                         By: /s/ J. Douglas Baldridge
Carrie C. Mahan (#459802)                       J. Douglas Baldridge (#437678)
Christopher J. Abbott (#1014487)                Lisa Jose Fales (admitted pro hac vice)
2001 M Street N.W., Ste. 600                    Danielle Foley (admitted pro hac
Washington, D.C. 20036                          vice)Andrew Hernacki (admitted pro hac
Telephone: (202) 682-7000                       vice)
Facsimile: (202) 857-0940                       600 Massachusetts Avenue, NW
carrie.mahan@weil.com                           Washington, DC 20001
christopher.abbott@weil.com                     Telephone: (202) 344-4000
                                                Facsimile: 202-344-8300
Jessica L. Falk (#4763686)                      jdbaldridge@venable.com
767 Fifth Avenue                                ljfales@venable.com
New York, NY 10153                              drfoley@venable.com
Telephone: 212-310-8000                         athernacki@venable.com
Facsimile: 212-310-8007
jessica.falk@weil.com                           FALKENBERG IVES LLP

BAILEY BRAUER PLLC                              Kirstin B. Ives
                                                30 N. LaSalle St., Ste 4020
Clayton E. Bailey (admitted pro hac vice)       Chicago, IL 60602
8350 N. Central Expressway, Ste. 206            Telephone: (312) 566-4803
Dallas, TX 75206                                Facsimile: (312) 566-4810
Telephone: (214) 360-7433                       kbi@ffilaw.com
Facsimile: (214) 360-7424
cbailey@baileybrauer.com                        Attorneys for Defendants Perdue Farms,
                                                Inc. and Perdue Foods LLC
EIMER STAHL LLP

Michael L. McCluggage (#01820966)
224 South Michigan Avenue, Ste. 1100
Chicago, IL 60604
Telephone: (312) 660-7665
Facsimile: (312) 692-1718
mmccluggage@eimerstahl.com

Attorneys for Defendant Pilgrim’s Pride
Corporation




                                            6
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 7 of 15 PageID #:276622




By: /s/ John W. Treece                          MAYER BROWN LLP
John W. Treece (#3122889)
1135 West Montana Street                        By: /s/ Carmine R. Zarlenga
Chicago, IL 60614                               Carmine R. Zarlenga (#90784529)
Telephone: (312) 961-7808                       William H. Stallings (admitted pro hac vice)
jtreece@jwtreece.com                            Stephen M. Medlock (admitted pro hac
                                                vice)
ROSE LAW FIRM                                   Oral D. Pottinger (admitted pro hac vice)
                                                1999 K Street N.W.
Amanda K. Wofford (admitted pro hac vice)       Washington, DC 20006
Bourgon Reynolds (admitted pro hac vice)        Telephone: (202) 263-3000
120 East Fourth Street                          Facsimile: (202) 263-3300
Little Rock, Arkansas 72201                     czarlenga@mayerbrown.com
Telephone: (501) 375-9131                       wstallings@mayerbrown.com
Facsimile: (501) 375-1309                       smedlock@mayerbrown.com
awofford@roselawfirm.com                        opottinger@mayerbrown.com
breynolds@roselawfirm.com
                                                Attorneys for Defendant Foster Farms,
Attorneys for Defendants Mountaire              LLC and Foster Poultry Farms, a
Farms Inc., Mountaire Farms, LLC and            California Corporation
Mountaire Farms of Delaware, Inc.




                                            7
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 8 of 15 PageID #:276623




NOVACK AND MACEY LLP                              KIRKLAND & ELLIS LLP

By: /s/ Stephen Novack                            By: /s/ Daniel E. Laytin, P.C.
Stephen Novack                                    Daniel E. Laytin, P.C.
Stephen J. Siegel                                 Christa C. Cottrell, P.C.
Christopher S. Moore                              Stacy Pepper
100 North Riverside Plaza                         300 North LaSalle Street
Chicago, IL 60606                                 Chicago, IL 60654
Telephone: (312) 419-6900                         Telephone: (312) 862-2000
Facsimile: (312) 419-6928                         Facsimile: (312) 862-2200
snovack@novackmacey.com                           dlaytin@kirkland.com
ssiegel@novackmacey.com                           ccottrell@kirkland.com
cmoore@novackmacey.com                            stacy.pepper@kirkland.com

Attorneys for Defendants Koch Foods               Attorneys for Defendants Sanderson
Incorporated, JCG Foods of Alabama                Farms, Inc., Sanderson Farms, Inc.
LLC, JCG Foods of Georgia LLC and                 (Foods Division), Sanderson Farms, Inc.
Koch Meat Co., Inc.                               (Processing Division), and Sanderson
                                                  Farms, Inc. (Production Division) and
VEDDER PRICE P.C.                                 Liaison Counsel for Defendants

By: /s/ Gregory G. Wrobel                         PROSKAUER ROSE LLP
Gregory G. Wrobel (#3122900)
222 N. LaSalle Street                             By: /s/ Christopher E. Ondeck
Chicago, IL 60601                                 Christopher E. Ondeck (admitted pro hac
Telephone: (312) 609-7722                         vice)
Facsimile: (312) 609-5005                         Stephen R. Chuk (admitted pro hac vice)
gwrobel@vedderprice.com                           1001 Pennsylvania Ave., NW, Ste 600
                                                  South
JORDAN PRICE WALL GRAY JONES &                    Washington, DC 20004
CARLTON, PLLC                                     Telephone: (202) 416-6800
                                                  Facsimile: (202) 416-6899
Henry W. Jones, Jr. (admitted pro hac vice)       condeck@proskauer.com
1951 Clark Avenue                                 schuk@proskauer.com
Raleigh, NC 27605
Telephone: (919) 828-2501                         Attorneys for Wayne Farms LLC
Facsimile: (919) 834-8447
hjones@jordanprice.com

Attorneys for Defendant House of Raeford
Farms, Inc.




                                              8
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 9 of 15 PageID #:276624




KUTAK ROCK LLP                                    EDWARD C. KONIECZNY LLC

By: /s/ John P. Passarelli                        By: /s/ Edward C. Konieczny
John P. Passarelli (admitted pro hac vice)        Edward C. Konieczny (admitted pro hac
James M. Sulentic (admitted pro hac vice)         vice)
1650 Farnam Street                                400 Colony Square, Ste 1501
Omaha, NE 68102                                   1201 Peachtree Street, NE
Telephone: (402) 346-6000                         Atlanta, GA 30361
Facsimile: (402) 346-1148                         Telephone: (404) 380-1430
john.passarelli@kutakrock.com                     Facsimile: (404) 382-6011
james.sulentic@kutakrock.com                      ed@koniecznylaw.com

J.R. Carroll (admitted pro hac vice)              SMITH, GAMBRELL & RUSSELL, LLP
Jeffrey M. Fletcher (admitted pro hac vice)
234 East Millsap Road, Ste 200                    David C. Newman (admitted pro hac vice)
Fayetteville, AR 72703-4099                       W. Parker Sanders (admitted pro hac vice)
Telephone: (479) 973-4200                         1230 Peachtree Street, N.E.
Facsimile: (479) 973-0007                         Promenade, Ste 3100
jr.caroll@kutakrock.com                           Atlanta, GA 30309
Jeffrey.fletcher@kuakrock.com                     Telephone: (404) 815-3500
                                                  Facsimile: (404) 815-3509
Kimberly M. Hare (#6323326)                       dnewman@sgrlaw.com
One South Wacker Drive, Ste 2050                  psanders@sgrlaw.com
Chicago, IL 60606-4614
Telephone: (312) 602-4100                         James L. Thompson
Facsimile: (312) 602-4101                         Lynch Thompson LLP
kimberly.hare@kutakrock.com                       150 S. Wacker Drive, Suite 2600
                                                  Chicago, IL 60606
Attorneys for Defendants O.K. Foods, Inc.,        T: (312) 445-4623
O.K. Farms, Inc., and O.K. Industries, Inc.       F: (312) 896-5883
                                                  jthompson@lynchthompson.com

                                                  Attorneys for Defendants Mar-Jac Poultry,
                                                  Inc.




                                              9
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 10 of 15 PageID #:276625




VAUGHAN & MURPHY                                HOGAN LOVELLS US LLP

By: /s/ Charles C. Murphy, Jr.                  By: /s/ William L. Monts III
Charles C. Murphy, Jr. (admitted pro hac        William L. Monts III (admitted pro hac
vice)                                           vice)
690 S Ponce Court NE                            Justin W. Bernick (admitted pro hac vice)
Atlanta, GA 30307                               555 Thirteenth Street, N.W.
Telephone: (404) 667-0714                       Washington, D.C. 20004-1109
Facsimile: (404) 529-4193                       Telephone: (202) 637-5910
cmurphy@vaughanandmurphy.com                    Facsimile: (202) 637-5911
                                                william.monts@hoganlovells.com
WINSTON & STRAWN LLP                            justin.bernick@hoganlovells.com

James F. Herbison                               MILLER, CANFIELD, PADDOCK, AND
Michael P. Mayer                                STONE P.L.C.
35 West Wacker Drive
Chicago, Illinois 60601                         Jacob D. Koering
Telephone: (312) 558-5600                       225 West Washington Street, Ste 2600
Facsimile: (312) 558-5700                       Chicago, Illinois 60606
jherbison@winston.com                           Telephone: (312) 460-4272
mmayer@winston.com                              Facsimile: (312) 460-4201
                                                koering@millercanfield.com
Attorneys for Defendant Norman W. Fries,
Inc. d/b/a Claxton Poultry Farms                Attorneys for Defendant Agri Stats, Inc.




                                           10
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 11 of 15 PageID #:276626




SHOOK HARDY & BACON LLP                       AXINN, VELTROP & HARKRIDER LLP

By: /s/ Lynn H. Murray                        By: /s/ Rachel J. Adcox
Lynn H. Murray                                Rachel J. Adcox (#1001488)
111 S. Wacker Dr., Ste 4700                   Daniel K. Oakes (admitted pro hac vice)
Chicago IL 60606                              Kenina J. Lee (admitted pro hac vice)
Telephone: (312) 704-7700                     950 F Street NW, Ste 700
Facsimile: (312) 558-1195                     Telephone: (202) 912-4700
lhmurray@shb.com                              Facsimile: (202) 912-4701
                                              radcox@axinn.com
Laurie A. Novion                              doakes@axinn.com
2555 Grand Blvd.                              klee@axinn.com
Kansas City, MO 64108
Telephone: (816) 474-6550                     John M. Tanski (admitted pro hac vice)
Facsimile: (816) 421-5547                     Jarod G. Taylor (admitted pro hac vice)
lnovion@shb.com                               90 State House Square
                                              Hartford, CT 06103
CONNER & WINTERS                              Telephone: (860) 275-8100
                                              Facsimile: (860) 275-8101
John R. Elrod                                 jtanski@axinn.com
Vicki Bronson (admitted pro hac vice)         jtaylor@axinn.com
4375 N. Vantage Drive, Ste. 405
Fayetteville, AR 72703                        Nicholas E.O. Gaglio (admitted pro hac
Telephone: (479) 582-5711                     vice)
jelrod@cwlaw.com                              114 West 47th Street
vbronson@cwlaw.com                            New York, NY 10036
                                              Telephone: (212) 728-2200
Attorneys for Defendant Simmons Foods,        Facsimile: (212) 261-5654
Inc. and Simmons Prepared Foods Inc.          ngaglio@axinn.com

                                              LIPE LYONS MURPHY NAHRSTADT &
                                              PONTIKIS, LTD.

                                              Jordan M. Tank
                                              230 West Monroe, Street, Ste 2260
                                              Chicago, IL 60606
                                              Telephone: (312) 702-0586
                                              Facsimile: (312) 726-2273
                                              jmt@lipelyons.com

                                              Attorneys for Defendants Tyson Foods,
                                              Inc., Tyson Chicken, Inc., Tyson Breeders,
                                              Inc., Tyson Poultry, Inc.




                                         11
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 12 of 15 PageID #:276627




EVERSHEDS SUTHERLAND (US) LLP                     JOSEPH D. CARNEY & ASSOCIATES
                                                  LLC
By: /s/ Patricia A. Gorham
James R. McGibbon (admitted pro hac vice)         By: /s/ Joseph D. Carney
Patricia A. Gorham (admitted pro hac vice)        Joseph D. Carney (admitted pro hac vice)
Peter M. Szeremeta (admitted pro hac vice)        Telephone: 440-249-0860
Kaitlin A. Carreno (admitted pro hac vice)        Facsimile: 866-270-1221
Dylan de Fouw (admitted pro hac vice)             jdc@jdcarney.com
999 Peachtree Street, N.E., Ste 2300              case@jdcarney.com
Atlanta, Georgia 30309-3996
Telephone: (404) 853-8000                         Office Address:
Facsimile: (404) 853-8806                         139 Crocker Park Boulevard, Ste. 400
jimmcgibbon@eversheds-sutherland.com              Westlake, OH 44145
patriciagorham@eversheds-sutherland.com
peterszeremeta@eversheds-sutherland.com           Mailing Address:
katilincarreno@eversheds-sutherland.com           1540 Peach Drive
dylandefouw@eversheds-sutherland.com              Avon, OH 44011

SMITHAMUNDSEN LLC                                 MILLER SHAKMAN LEVINE &
                                                  FELDMAN LLP
Clay H. Phillips
150 N. Michigan Avenue, Ste 3300                  Thomas M. Staunton
Chicago, Illinois 60601                           Daniel M. Feeney
Telephone: (312) 894-3200                         180 North LaSalle Suite 3600
Facsimile: (312) 997-1828                         Chicago, IL 60601
cphillips@salawus.com                             Telephone: 312-263-3700
                                                  tstaunton@millershakman.com
Attorneys for Defendant Harrison Poultry,         dfeeney@millershakman.com
Inc.
                                                  D.KLAR LAW

                                                  Deborah A. Klar (admitted pro hac vice)
                                                  Deborah A. Klar, Esq.
                                                  2934 1/2 Beverly Glen Circle, Suite 761
                                                  Bel Air, CA 90077
                                                  Telephone: 310-858-9500
                                                  dklar@dklarlaw.com

                                                  Attorneys for Defendants Case Foods, Inc.,
                                                  Case Farms, LLC, and Case Farms
                                                  Processing, Inc.




                                             12
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 13 of 15 PageID #:276628




STINSON LLP                                        SKADDEN, ARPS, SLATE, MEAGHER &
                                                   FLOM LLP
By: /s/ William L. Greene
William L. Greene (admitted pro hac vice)          By: /s/ Lara Flath
Peter J. Schwingler (admitted pro hac vice)        Patrick Fitzgerald (#6307561)
Kevin P. Kitchen (admitted pro hac vice)           Gail Lee
50 South Sixth Street, Ste 2600                    Peter Cheun
Minneapolis, MN 55402                              155 N. Wacker Drive
Telephone: (612) 335-1500                          Chicago, IL 60606
william.greene@stinson.com                         Telephone: (312) 407-0700
peter.schwingler@stinson.com                       Facsimile: (312) 407-0411
kevin.kitchen@stinson.com                          patrick.fitzgerald@skadden.com
                                                   gail.lee@skadden.com
J. Nicci Warr                                      peter.cheun@skadden.com
7700 Forsyth Blvd., Suite 1100
St. Louis, MO 63105                                Boris Bershteyn (admitted pro hac vice)
Telephone: (314) 259-4570                          Lara Flath (#6289481)
nicci.warr@stinson.com                             One Manhattan West
                                                   New York, NY 10001
SUGAR FELSENTHAL GRAIS &                           Telephone: (212) 735-3000
HELSINGER LLP                                      Facsimile: (212) 735-2000
                                                   boris.bershteyn@skadden.com
John C. Martin                                     lara.flath@skadden.com
30 N. LaSalle Street, Ste 3000
Chicago, IL 60602                                  Attorneys for Defendant Peco Foods, Inc.
Telephone: (312) 704-2172
Facsimile: (312) 372-7951
jmartin@sfgh.com

THE LAW GROUP OF NORTHWEST
ARKANSAS LLP

Gary V. Weeks (admitted pro hac vice)
K.C. Dupps Tucker (admitted pro hac vice)
Kristy E. Boehler (admitted pro hac vice)
1830 Shelby Lane
Fayetteville, AR 72704
Telephone: (479) 316-3760
gary.weeks@lawgroupnwa.com
kc.tucker@lawgroupnwa.com
kristy.boehler@lawgroupnwa.com

Attorneys for Defendants George’s, Inc.
and George’s Farms, Inc.




                                              13
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 14 of 15 PageID #:276629




DYKEMA GOSSETT PLLC

By: /s/ Howard B. Iwrey
Howard B. Iwrey
39577 Woodward Ave, Ste. 300
Bloomfield Hills, MI 48304
Telephone: 248-203-0526
Facsimile: 248-203-0763
hiwrey@dykema.com

Steven H. Gistenson
10 South Wacker Drive, Ste. 2300
Chicago, IL 60606
Telephone: 312-627-2267
Facsimile: 312-876-1155
sgistenson@dykema.com

Cody D. Rockey
2723 South State Street, Ste. 400
Ann Arbor, MI 48104
Telephone: 734-214-7655
Facsimile: 734-214-7696
crockey@dykema.com

Dante A. Stella
400 Renaissance Center
Detroit, MI 48243
Telephone: 313-568-6693
Facsimile: 313-568-6893
dstella@dykema.com

Attorneys for Defendants Amick Farms,
LLC




                                        14
Case: 1:16-cv-08637 Document #: 4110 Filed: 12/17/20 Page 15 of 15 PageID #:276630




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all counsel of record.

                                                       /s/ Joshua J. Rissman
                                                           Joshua J. Rissman




                                                  15
